Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2.	The second RCE filed on June 03, 2022 has been received and made of record. In response to RCE Final Office Action mailed on March 03, 2022, applicants amended claims 1, 7, 9, 10, and 19 of which claims 1, and 9 are independent claims. Dependent claim 9 has been rewritten as new independent claim. Dependent claim 2 is cancelled as before the RCE Final Office Action and claims 5, 6 and 8 are cancelled after the RCE Final Office Action. Applicants maintained dependent claims 3, 4, 11-18, and 20 of which claim 16 is independent claim. NO claim has been added as new claim. Therefore, claims 1, 3, 4, 7, and 9-20 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 3, 4, 7, and 9-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant’s claim invention, “---; wherein the second gate electrode(DT_G2) of the driving transistor(DT) and a gate electrode of the first transistor(ST1) are connected to the first scan line(Sk-1); and an initialization voltage line(VIL) configured to receive an initialization voltage, wherein, during a first period(t1, fig.5) in which the initialization voltage is applied to the first gate electrode(DT_G1) of the driving transistor(DT), a first level voltage(V1) of the first scan signal is applied to the second gate electrode(DT_G2), and wherein, during the first period, the first level voltage of the first scan signal is lower than the initialization voltage(fig.5, Para-97 of Specification submitted on June 19, 2020)” with all other limitations cited in claim 1.

Claim 9: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant’s claim invention, “---; wherein the second gate electrode(DT_G2) of the driving transistor(DT) and a gate electrode of the first transistor(ST1) are connected to the first scan line(SSk-1), and wherein during a second period(t2) in which a data voltage(data voltage Vdata) of the data line is applied to the first gate(DT_G1) electrode of the driving transistor(DT), a second level voltage(V2) of the first scan  signal is applied to the second gate electrode, and wherein, during the second period(t2), the second level voltage of the first scan signal(Sk-1) is higher than the data voltage(Vdata, fig.5, Para-116 of Specification submitted on June 19, 2020)” with all other limitations cited in claim 9.

Claim 16: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicant’s claim invention, “---; a light emitting element (EL) configured to emit light according to the driving current(Ids), and further comprising a first connection electrode which connects the first scan line(Sk-1) to the second gate electrode(DT_G2) of the driving transistor(DT); a buffer film(BF, fig.16) on the first connection electrode(BE1) and the second gate electrode(DT_G2)of the driving transistor (DT); and a gate insulating film(130, fig.16) on the first electrode(DT_S or DT_D) of the driving transistor(DT)(fig.16, and related text of Specification submitted on June 19, 2020)” with all other limitations cited in claim 16.

[Kim et al.(US 2013/0002616 A1) teaches a display device(Para-3, 93) comprising: a first scan line(scan line Sn-1, fig.13) and a second scan line (scan line Sn, fig.13) which are parallel to each other(fig.13, Para-94/95); a data line(data lines Dm, fig.13) crossing the first scan line and the second scan line(fig.13, Para-94); and a subpixel(pixel PX, fig.13) connected to the first scan line and the second scan line, and the data line(fig.13, Para-94, 96); and an initialization voltage line configured to receive an initialization voltage (initialization voltage Vint, fig.11, Para-76), wherein the subpixel(pixel PX, figs.11&13) includes: a driving transistor (driving transistor M1, fig.11) configured to control a driving current flowing from a first electrode(drain or source of M1) thereof to a second electrode(source or drain of M1)  thereof according to a data voltage(data signal) applied to a first gate electrode thereof(Para-71/72), the driving transistor(M1) having a second gate electrode connected to the first scan line(Scan[n-1], fig.11); a light emitting element(organic light emitting diode OLED, fig.11) configured to emit light according to the driving current(Para-14, 32, 65, 71, 73); and a first transistor(initialization transistor M4, fig.11) configured to be turned on in response to the first scan signal(Scan[n-1], Para-76/77), wherein the first transistor is configured to connect the first gate electrode(node N1) of the driving transistor(M1) to the initialization voltage line(Vint, Para-76); and a second transistor(switching transistor M2, fig.11) configured to be turned on in response to a second scan signal(Scan[n], fig.11) of the second scan line, wherein the second transistor(M2) is configured to connect the first electrode(node N2) of the driving transistor(M1) to the data line(Para-72), and wherein the second gate electrode of the driving transistor(M1) and the gate electrode of the first transistor(M4, fig.11) are connected to the first scan line (Scan[n-1], fig.11). and

Abe et al.(US 2010/0053041 A1) teaches a display panel, where a first scan line(S1, fig.1) of a light emitting display device is connected to the second gate electrode(back gate) of the driving transistor(TFT1, fig.1)]. 

None of the cited prior arts on record, alone or in combination, provides the motivation to fairly teach or suggest the above-mentioned the applicants’ invention .

Claims 3, 4, 7, 10-15, and 17-20 are allowed because of their dependency on the allowed base claims respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
56Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.

Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692